AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF PENNSYL VNANIA

              UNITED STATES OF AMERICA
                                   v.
                                                               FILEQ                 JUDGMENT IN A CRIMINAL CASE


                                                           SEP D4 201~               Case Number:           DPAE2: 19CR000170-001

               PEDRO CHAVEZ-EVANGELISTAl(ATE BA~'"AnAN         USM Number·                                  77123-066
                                      8y       •w,w,. , J.{erk           .
                                                        ____ Deo. C
                                                                  yl~rk
                                                                      ·          ' Maranna J. Meehan, Esquire
                                                                            )        Defendant's Attorney
THE DEFENDANT:

X   pleaded guilty to count(s) _clc...o::..:f:..:tc:..:h..:..e..:cln:.::.:d::..:i..:..ct:.::.:mc:..:e:..:.n:..:.ct.'--------------------------------
0   pleaded nolo contendere to count(s)
    which was accepted by the court.
D   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                            Offense Ended            Count
8 U.S .C. §1326(a),(b)(l)        Reentry after deportation .                                                   02/25/2019                I




       The defendant is sentenced as provided in pages 2 through                 5          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

D   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ D is                     D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       August 28, 2019
                                                                          Date of Impos ition of Judgment




                                                                       Jan E. DuBois U.S.D.J.
                                                                       Name and Title of Judge


                                                                       August 28, 2019
                                                                       Date
AO 2458 (Rev. 02/ 18)   Judgment in Criminal Case
                        Sheet 2 - Imprisonment
                                                                                                              Judgment - Page         2         of          5
DEFENDANT:                    PEDRO CHAVEZ-EVANGELIST A
CASE NUMBER:                  DPAE2:


                                                                IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 Eight (8) months on Count One of the Indictment.




     x   The court makes the following recommendations to the Bureau of Prisons:
         That defendant be designated to an institution in close proximity to Philadelphia, Pennsylvania, where his family resides.




     X   The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:

         D    at   _________                        D   a .m.   D   p.m.        on

         D    as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D    before 2 p.m. on

         D    as notified by the United States Marshal.

         D    as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows :




         Defendant delivered on                                                              to

at   ~ - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                          UNITED ST ATES MARSHAL




                                                                           By
                                                                                 _ __ _ _ __D_E_P_U_
                                                                                                   T_Y _UN
                                                                                                         _ IT
                                                                                                            _E_D
                                                                                                               _ ST
                                                                                                                  _A_T
                                                                                                                     _E_S_M
                                                                                                                          ,....,---:-
                                                                                                                                 AR  -:::-::-
                                                                                                                                          SH,...,.A-,--L-- - - --
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                        Judgment- Page _ _
                                                                                                                         3_   of        5
DEFENDANT:                 PEDRO CHAVEZ-EVANGELIST A
CASE NUMBER:               DPAE2: 19CR000170-001
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

          Upon release from imprisonment, defendant shall not be placed on supervised release pursuant to§ 5D1.l(c). That section

provides that "the Court ordinarily should not impose a term of supervised release in a case in which supervised release is not required by

statute and the defendant is a deportable alien who likely will be deported after imprisonment." The supervised release in this case is not

required by statute and defendant is a deportable alien who likely will be deported after release imprisonment. The Court also finds that

supervised release will not likely provide added deterrence and protection. See United States v. Azcona-Polanco, 2017 WL 3184 723 (3d

Cir. July 27, 2017).




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D    The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D   You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    D   You must cooperate in the collection of DNA as directed by the probation officer. (check      if applicable)
6.    D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D    You must participate in an approved program for domestic violence. (check    if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment -   Page     4     of        5
DEFENDANT:                         PEDRO CHAVEZ-EVANGELIST A
CASE NUMBER:                       DPAE2: 19CR000170-001
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                 JVTA Assessment*                         Fine                       Restitution
TOTALS            $     100.00                  $ 0.00                                   $ 0.00                     $ 0.00



0     The determination of restitution is deferred - - --                 . An Amended Judgm ent in a Criminal Case (A O 245C) will be entered
until after such determination .

0     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all non federal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                                Restitution Ordered                       Priority or Percentage




TOTALS                               $ _ _ _ _ _ _ __                               $
                                                                                        - - -- - - -- -- -

0     Restitution amount ordered pursuant to plea agreement $
                                                                               -----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

0     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      0     the interest requirement is waived for              0       fine    O       restitution .

      O     the interest requirement for          0     fine        O    restitution is modified as follows :


*    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**   Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on
     or after September 13 , 1994, but before April 23 , 1996.
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                       Judgment -   Page     5     of         5
 DEFENDANT:                PEDRO CHAVEZ-EVANGELISTA
 CASE NUMBER:              DPAE2: 19CR000170-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     •    Lump sum payment of$                              due immediately, balance due


           •    not later than                                   , or
           •    in accordance with     •     C    •     D,   •    E, or     D F below; or

B     •    Payment to begin immediately (may be combined with             • c,      DD,or        D F below); or

C     D    Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ __ _ ___ over a period of
                          (e.g., months or years), to commence _____ (e.g. , 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _______ over a period of
                          (e.g., months or years), to commence _____ (e .g., 30 or 60 days) after release from imprisonment to a
           term of supervision ; or

E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e .g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

F     X    Special instructions regarding the payment of criminal monetary penalties:
           Defendant shall pay a special assessment of$ I 00.00 to the United States of America which shall be due immediately. Interest on
           the special assessment is waived . The Court recommends that, while in custody, defendant pay his special assessment pursuant to
           the Bureau of Prisons Inmate Financial Responsibility Program provided, however, that defendant shall pay the special
           assessment in quarterly installments of not less than $25.00 out his prison earnings, unless his prison earnings are less than $25.00
           a quarter, in which event, the quarterly installment shall be the amount of his prison earnings.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons '
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
